*404Orders, Family Court, New York County (George L. Jurow, J.H.O.), entered on or about July 14, 2011, which, after a fact-finding hearing in proceedings brought pursuant to article 8 of the Family Court Act, granted Jacqueline S.’s petition for a two-year order of protection against Susan S., and dismissed Susan S.’s cross petition for an order of protection against Jacqueline S., unanimously affirmed, without costs.
The determination that Susan had committed the family offenses of harassment in the second degree and attempted assault in the third degree is supported by a fair preponderance of the evidence (see Family Ct Act §§ 812 [1]; 832). Susan, however, did not establish, by a fair preponderance of the evidence, that Jacqueline had committed acts warranting an order of protection. The court’s credibility determinations are supported by the record, and there is no basis to disturb them (see Matter of Lisa S. v William V., 95 AD3d 666 [1st Dept 2012]).
We have considered Susan’s remaining contentions and find them unavailing. Concur—Gonzalez, P.J., Friedman, Saxe, Richter and Abdus-Salaam, JJ.